Adams, On. J.
*2251. evidence: witaessñn-oí attend: *224I. One Thurston was examined as a wit*225ness in behalf of the state. He testified that he came from Dakota, a distance of 700 miles, to testify at the trial of the case; that he did so in obedience to a subpcena served on him in Dakota; and that there was no arrangement to pay him anything more than he was entitled to under the subpcena. On cross-examination a question was asked in these words: “Did you receive any communication, by way of letter, from any citizen or citizens here, requesting or urging your attendance at this trial?” On objection by the state, the question was excluded, and we think rightly. Such request, if shown, would have no tendency to impair the credibility of the witness.
THE SAME. II. The defendant asked, on cross-examination, a question in these words: “Did you not receive a communication from citizens here, urging you to be here at this trial, ° ° J and holding out to you special inducements it you would come?” This question the court excluded, on objection by the state, and we think rightly. The witness, had already testified that there was no arrangement to pay him anything more than he was entitled to under the subpoena. If any inducements were offered other than of apecuniary character, we cannot assume that they were of an objectionable character, and especially as there is nothing in the question itself to suggest that they were.
2. intoxicatuuiawiui°g!vUo».mstru°~ III. The court gave an instruction in these words: “The statute expressly requires courts and jurors to construe its provisions so as to prevent evasion, and so as to cover the act of giving as well as selling.” The defendant contends that this instruction is wrong because there was no evidence of giving. But the witness testified that he drank, at the defendant’s saloon, beer served by the defendant, and did not pay for it, and, while he supposed a companion paid for it, he was not positive. The court did not err.
IV. The defendant contends that the verdict is not sustained by the evidence. We think that the verdict is not *226only sustained, but could not properly have been otherwise. We have examined the entire record, and find no error.
Affirmed.